DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed on 4/30/21.
3.    Claims 16 – 18 has been added. Claims 1 – 14 and 16 - 18 are pending.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

5.	Claims 1 – 13 and 16 - 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Souza (US 20050054419) and in view of Kaminkow (US 20030040360) and in view of Shulman (US 20070231780) and further in view of Kaminkow2 (US 20030060253) and further in view of Schugar (US 20070015567).
6.	Regarding claims 1, 2, 4 and 5, Souza discloses an apparatus comprising: a non-transitory tangible machine readable medium having stored thereon a plurality of instructions that when executed by a processor causes the processor to perform a method (Fig 2A; P29, 1 – 11) comprising:
facilitating play of a round of a blackjack game; based on an outcome of the round of the blackjack game, determining that progress towards a bonus game should be made; based on the progress towards the bonus game, determining that the bonus game should be played (P3, 1 – 4; P6, 4 – 8; P45, 9 – 13);
in response to determining that the bonus game should be played, over a communication network, a first respective set of first respective choices on a display of first computing device of in which the first respective choices are non- distinct from one another other than in respective aesthetics (i.e. label #1 associated with 150a and label #4 associated with 156a)  and respective positions (Fig 7A and 7I and paragraph 54);
receiving, over the communication network from the first computing device, a first selection of a respective choice from the first respective set of first respective choices by the player; in response to receiving the first selection, determining that the first selection includes a first correct choice; in response to determining whether the first selection includes the correct choice (i.e. selection 4) , award the player an gaming element (i.e. offering the player an award to end the bonus game) (P80, 3 - 5 and P81, 1 - 4 and paragraph 54);
presenting, over the communication network, on the display of the first computing device, a second respective set of second respective choices (150b and 158b)  to the player, in which the second respective choices are non-distinct from one another other than in aesthetics (i.e. label #1 associated with 150b and label #5 associated with 158b) and positions (Fig 7A and 7I and paragraph 54);
receiving, over the communication network from the first computing device, a second selection of a respective choice from the second respective set of second respective choices by the player; in response to receiving the second selection (Fig 7A and 7I; P69, 3 – 7 and paragraph 54);
Souza fails to explicitly disclose the following limitations:
in response to determining that the first selection includes the correct choice, offering, over the communication network, on the display of the first computing device, an award for selection by the player to end the bonus game;
determining that the player does not desire to end the bonus game;
in response to determining whether the second selection includes the incorrect choice, ending the bonus game without providing  award to the player
Kaminkow teaches in response to determining that the first selection includes the correct choice (i.e. the correct choice of selection 219, which is selected by the player), offering, over the communication network, on the display of the first computing device, an award for selection by the player (i.e. the player can select the award by accepting the offer) to end the bonus game (paragraphs 42 and 71);
Kaminkow also teaches determining that the player does not desire to end the bonus game (i.e. determining that the player has rejected the offer/not end the bonus game) (paragraph 71). 
Kaminkow also teaches in response to determining that the second selection includes the incorrect choice, ending the bonus game without providing award to the player (paragraphs 71 and 103; when the selection result in a termination symbol or terminator, the bonus game ends and the player obtains no award).

Therefore, it would have been obvious for one skilled in the art at the time of invention to have modified Souza in view of Kaminkow to include the aforementioned method in order to provide additional gaming options to a player and enhance player’s gaming experience.
The combination of Souza and Kaminkow fail to explicitly disclose the following limitations:
in response to receiving the first selection, determining whether the first selection includes a correct choice;
in response to receiving the second selection, determining whether the second selection includes an incorrect choice;
“determining whether the first selection includes” a first correct choice, in which the first correct choice has a level of correctness that is more than another level of correctness of another correct choice;
Shulman teaches:
in response to receiving the first selection (i.e. the a (first) selected answer), determining whether the first selection includes a correct choice (abstract);
in response to receiving the second selection (i.e. a second selected answer), determining whether the second selection includes an incorrect choice (abstract);
determining whether the first selection includes a first correct choice, in which the first correct choice has a level of correctness that is more than another level of correctness of another correct choice (paragraph 22 teaches that the answer 
The combination of Souza, Kaminkow and Shulman fail to explicitly disclose the following limitations:
a bonus choice for selection by the player that changes a number of at least one choice available to be selectable by the player in the bonus game by allowing the player to skip a set of choices in the bonus game;
Kaminkow2 teaches:
a bonus choice for selection by the player (i.e. the picked selection 150 described in paragraph 73) that changes a number of at least one choice (i.e. subtract the choices in section 103e from the total number of possible bonus game choices) available to be selectable by the player in the bonus game by allowing the player to skip a set of choices (i.e. skip the set of choices in part 103e of FIG. 8F) in the bonus game (paragraphs 9, 62 and 73 and FIG. 8F);
Therefore, it would have been obvious for one skilled in the art at the time of invention to have modified the combination of Souza, Kaminkow and Shulman in view of Kaminkow2 to include the aforementioned method in order to achieve the predicable result of enhancing player interest (i.e. by offering a bonus choice skip feature).
The combination of Souza, Kaminkow, Shulman and Kaminkow2 fail to explicitly disclose the following limitations:


and in which at least one second choice of the first respective choices is more likely to be correct than at least one third choice of the first respective choices based on correspondence to respective different weights on a random number;
Schugar teaches:
and in which at least a choice of betting on right side as described in paragraph 56 (i.e. one second choice) of the first respective choices is more likely to be correct than at least another choice of betting on the left side (i.e. one third choice) of the first respective choices based on correspondence to respective different weights on a random number (paragraphs 27, 28, 38 and 56; The random number generator can also be adjusted. An adjusted random number generator is one such that outcomes (either on the RNG itself or a resultant action) can be weighted and may not have an equal distribution; For example, if a six sided die has four sides marked lose and 2 sides marked win, the die can be considered an adjusted RNG with a preferred outcome (lose));
Therefore, it would have been obvious for one skilled in the art at the time of invention to have modified the combination of Souza, Kaminkow, Shulman and Kaminkow2 in view of Schugar to include the aforementioned method in order to provide a more exciting game for the player as well as ways to generate more revenue for the casino (as descried by Schugar, paragraph 6).
7.	Regarding claim 3, Souza discloses that each respective choice is not associated with an answer to a proposed question of the knowledge of the player (Fig 7I; abstract, 7 – 10).

9.	Regarding claims 7 and 8, Souza discloses that determining whether the first selection includes the first correct choice includes determining whether the first selection includes the first correct choice (i.e. all of the choices offered to the player as the first selection; for example, part 150a, 152a, 154a, 156a or 158a) independent of the first selection/based on a random number generator (P31, 1 – 11; P56, 4 - 9; P29, 11 – 14; Fig 7A and 7I).
10.	Regarding claim 9, Souza discloses that a method of determining that the second selection include the incorrect choice (i.e. all of the choices offered to the player as the second selection; for example, part 150b, 152b, 154b, 156b or 158b) includes a method that is substantially similar to a method used to determine that the first selection includes the first correct choice (P31, 1 – 11; P56, 4 - 9; P29, 11 - 14; Fig 7A and 7I).
11.	Regarding claims 10, 11 and 13, Souza discloses that the award includes a percentage (i.e. 100%) of a jackpot that is offered (i.e. for winning the game), in which the jackpot includes a progressive jackpot (P62, 1 - 6). Souza discloses adding a portion of a wager to a jackpot (P62, 1 - 6).
12.	Regarding claim 12, Souza discloses that the game includes a bonus game, and determining that the first round of the game should be played includes determining that progress towards the bonus game made by playing another game has reached a threshold level (i.e. when a triggering event occurs) (P6, 4 - 8). 

	Therefore, it would have been obvious for one skilled in the art at the time of invention to have modified the combination of Souza, Kaminkow and Shulman in view of Kaminkow2 in view of Schugar to include the aforementioned method in order to provide a more exciting game for the player as well as ways to generate more revenue for the casino (as descried by Schugar, paragraph 6).
14.	Regarding claim 17, Schugar also teaches the different weights are determined based on money wagered (i.e. the wager described in paragraph 9) (paragraphs 9 and 65).
Therefore, it would have been obvious for one skilled in the art at the time of invention to have modified the combination of Souza, Kaminkow and Shulman in view of Kaminkow2 in view of Schugar to include the aforementioned method in order to provide a more exciting game for the player as well as ways to generate more revenue for the casino (as descried by Schugar, paragraph 6).
15.	Regarding claim 18, Schugar also teaches the different weights are determined based on possible award (i.e. payout/adjusted payout) (paragraph 87).
Therefore, it would have been obvious for one skilled in the art at the time of invention to have modified the combination of Souza, Kaminkow and Shulman in view of Kaminkow2 in view of Schugar to include the aforementioned method in order to .
16.	Claim 14 is rejected under 35 U.S.C. 103(a) as being unpatentable over Souza (US 20050054419) and in view of Kaminkow (US 20030040360) and in view of Shulman (US 20070231780) and in view of Kaminkow2 (US 20030060253) and in view of Schugar (US 20070015567) further in view of Taylor (US 20040102238)
17.	Regarding claim 14, Souza discloses that determining that a second round of the game should be played; in response to determining that the second round of the game should be played, presenting a third respective set of third respective choices to the player; receiving a third selection of a respective choice from the third respective set of third respective choices from the player; determining that the third selection includes a correct choice; in response to determining that the third selection includes the correct choice, offering the player an award to end the second round of the game; determining that the player does not desire to end the second round of the game; presenting a fourth respective set of fourth respective choices to the player, receiving a fourth selection of a respective choice from the fourth respective set of fourth respective choices from the player; determining that the fourth selection includes an correct choice (Fig 7A – I; claim 1, 3 - 4). 
The combination of Souza, Kaminkow, Shulman, Kaminkow2 and Schugar teach the invention substantially as claimed, but fail to explicitly teach the element in response to determining that the fourth selection includes the correct choice, presenting the player with a jackpot award for winning the game. Taylor teaches a method of 
Therefore, it would have been obvious for one skilled in the art at the time of the invention to have modified the combination Souza, Kaminkow, Shulman, Kaminkow2 and Schugar in view of Taylor to include the aforementioned method in order to enhance player’s gaming experience.        
All the remaining limitations of this claim (claim 14) were discussed in the rejection for claim 1 above.

Response to Arguments
18.	Regarding claims 1 – 14 and 16 - 18, the applicant argues that the cited prior art of the non-final rejection mailed on 2/2/21 fail to teach the newly amended limitations of the claims (remarks, pages 7 - 8).
	The examiner agrees. However, the new rejection of Souza, Kaminkow, Shulman, Kaminkow2 and Schugar teach all the newly amended limitations for claims 1 – 14 and 16 - 18 (see rejections above for details).

Conclusion
19.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715